Title: From John Adams to United States House of Representatives, 7 February 1800
From: Adams, John
To: United States House of Representatives


				
					Gentlemen of the House of Representatives:
					United States, February 7, 1800.
				
				In consequence of your request to me, conveyed in your resolution of the 4th of this month, I directed the Secretary of State to lay before me copies of the papers intended. These copies, together with his report, I now transmit to the House of Representatives, for the consideration of the members. 
				
					John Adams.
				
				
			